Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 300 First Stamford Place, 4 th Fl. Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-451-2010 Date of fiscal year end: October 31 Date of reporting period: July 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASH SERIES M FUND FORM NQ JULY 31, 2008 Notes to Schedule of Investments (unaudited) Investment in SMASh Series M Portfolio, at value $102,742,534. 1. Organization and Significant Accounting Policies SMASh Series M Fund (the Fund) is a separate diversified investment series of Legg Mason Partners Institutional Trust (the “Trust”). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Fund invests all of its investable assets in SMASh Series M Portfolio (the “Portfolio”) a series of Master Portfolio Trust, a management investment company that has the same investment objective as the Fund. Shares of the Fund may be purchased only by or on behalf of separately managed account clients where an affiliate of Legg Mason Partners Fund Advisor, LLC (“LMPFA”) has an agreement to serve as investment adviser or subadviser (each affiliate, a “Managed Account Adviser”) to the account with the managed account program or sponsor (the “Program Sponsor”) (typically, a registered investment adviser or broker/dealer) or directly with the client. Shareholders of the Fund pay fees to their separately managed account sponsor, some of which are paid to affiliates of LMPFA in lieu of a management fee being charged by LMPFA to the Fund. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (“GAAP”). (a) Investment Valuation. The Fund records its investment in the Portfolio at value. The value of such investments in the Portfolio reflects the Funds proportionate interest (99.99% at July 31, 2008) in the net assets of the Portfolio. Valuation of securities by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Schedule of Investments, which are included elsewhere in this report. 2. Recent Accounting Pronouncements On September 20, 2006, the Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Management has determined that there is no material impact to the Portfolio's valuation policies as a result of adopting FAS 157. The Portfolio will implement the disclosure requirements beginning with its January 31, 2009 Form N-Q. * * * In March 2008, FASB issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Fund's derivative and hedging activities, including how such activities are accounted for and their effect on the Fund's financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Fund's financial statements and related disclosures. 1 SMASh Series M Portfolio Schedule of Investments (unaudited) July 31, 2008 Face Amount Security Value MORTGAGE-BACKED SECURITIES  77.4% FHLMC  13.2 % Federal Home Loan Mortgage Corp. (FHLMC): $ 9,332 6.703% due 2/1/32 (a) $ 5.500% due 11/1/35 Gold, 5.500% due 12/1/37 One Year CMT ARM, 6.031% due 3/1/33 (a) STRIPS, IO, 5.637% due 5/1/37 (a) TOTAL FHLMC FNMA  57.4 % Federal National Mortgage Association (FNMA): 5.000% due 8/18/23-9/11/38 (b) 5.500% due 8/18/23-9/11/38 (b) 6.000% due 8/18/23 (b) 5.060% due 5/1/32 (a) 5.593% due 7/1/32 (a) 5.015% due 1/1/33 (a) 5.000% due 1/1/35-3/1/38 5.500% due 11/1/36-8/1/37 6.000% due 6/1/37-12/1/47 4.500% due 8/13/38 (b) 6.500% due 9/11/38 (b) TOTAL FNMA GNMA  6.8 % Government National Mortgage Association (GNMA): 5.000% due 8/20/38 (b) 6.000% due 8/20/38-9/22/38 (b) 6.500% due 8/20/38-9/22/38 (b) TOTAL GNMA TOTAL MORTGAGE-BACKED SECURITIES (Cost  $80,252,450) ASSET-BACKED SECURITIES  12.7% FINANCIALS  12.7% Automobiles  0.1% Superior Wholesale Inventory Financing Trust, 2.558% due 1/15/12 (a) Home Equity  10.2% ABFS Mortgage Loan Trust, 2.961% due 4/25/34 (a)(c) ACE Securities Corp.: 2.591% due 2/25/31 (a) 2.861% due 8/25/45 (a) AFC Home Equity Loan Trust, 2.761% due 6/25/30 (a) Amortizing Residential Collateral Trust, 2.741% due 1/1/32 (a)(d) Asset-Backed Securities Corp., Home Equity Loan Trust, 2.998% due 11/15/31 (a) Bayview Financial Acquisition Trust, 2.925% due 2/28/40 (a)(c)(d) Bear Stearns Asset-Backed Securities Trust: 2.811% due 9/25/34 (a) 2.741% due 2/25/36 (a) 3.711% due 8/25/37 (a) Bravo Mortgage Asset Trust, 2.591% due 7/25/36 (a)(c)(d) CDC Mortgage Capital Trust, 3.081% due 1/25/33 (a) Citigroup Mortgage Loan Trust Inc., 2.861% due 11/25/46 (a)(c)(d) Countrywide Asset-Backed Certificates: 3.121% due 4/25/32 (a) See Notes to Schedule of Investments. 2 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Face Amount Security Value Home Equity  10.2% (continued) $ 17,598 3.201% due 2/25/33 (a) $ 2.710% due 8/26/33 (a) Countrywide Home Equity Loan Trust, 5.900% due 8/15/37 (a)(d) Ellington Loan Acquisition Trust: 3.461% due 5/26/37 (a)(c) 3.711% due 5/29/37 (a)(c) EMC Mortgage Loan Trust, 2.911% due 12/25/42 (a)(c) FBR Securitization Trust, 2.721% due 10/25/35 (a) Fremont Home Loan Trust, 2.561% due 8/25/36 (a) GMAC Mortgage Corp. Loan Trust: 3.211% due 2/25/31 (a)(c) 2.671% due 11/25/36 (a) 2.531% due 12/25/36 (a) GSAA Home Equity Trust: 2.781% due 4/25/47 (a) 2.761% due 5/25/47 (a) GSAMP Trust, 2.861% due 2/25/33 (a) Indymac Residential Asset Backed Trust, 2.501% due 8/25/36 (a) Lehman XS Trust: 2.551% due 2/25/37 (a) 2.591% due 6/25/37 (a) Merrill Lynch First Franklin Mortgage Loan Trust, 3.961% due 10/25/37 (a)(d) Morgan Stanley ABS Capital I, 2.781% due 3/25/35 (a) Morgan Stanley Ixis Real Estate Capital Trust, 2.491% due 7/25/36 (a) Morgan Stanley Mortgage Loan Trust: 2.551% due 9/25/36 (a) 2.581% due 10/25/36 (a) Natixis Real Estate Capital Trust, 2.591% due 7/25/37 (a) RAAC Series: 2.731% due 5/25/36 (a)(c) 3.661% due 9/25/47 (a)(d) Renaissance Home Equity Loan Trust, 2.891% due 6/25/33 (a) SACO I Trust, 2.811% due 9/25/35 (a) Securitized Asset Backed Receivables LLC, 2.691% due 2/25/37 (a) SG Mortgage Securities Trust, 2.701% due 12/25/36 (a)(d) Southern Pacific Secured Assets Corp., 2.801% due 7/25/29 (a) Structured Asset Securities Corp.: 2.761% due 4/25/31 (a)(c)(d) 2.711% due 11/25/37 (a)(d) Wachovia Asset Securitization Inc., 2.891% due 12/25/32 (a) Total Home Equity Manufactured Housing  0.9% Bank of America Manufactured Housing Contract Trust, 6.900% due 4/10/28 (a) Student Loan  1.5% MSCC HELOC Trust, 2.651% due 7/25/17 (a) Nelnet Student Loan Trust: 2.811% due 12/22/14 (a) 4.280% due 4/25/24 (a)(d) Residential Asset Mortgage Products Inc., 3.141% due 3/25/33 (a) SLM Student Loan Trust, 2.790% due 7/25/17 (a) Total Student Loan TOTAL ASSET-BACKED SECURITIES (Cost  $16,455,415) See Notes to Schedule of Investments. 3 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Face Amount Security Value COLLATERALIZED MORTGAGE OBLIGATIONS  35.1% $ 49,698 Adjustable Rate Mortgage Trust, 4.795% due 1/25/36 (a) $ American Home Mortgage Assets, 2.651% due 9/25/46 (a) Banc of America Commercial Mortgage Inc., 5.634% due 7/10/46 Banc of America Funding Corp.: 4.541% due 6/20/35 (a) 5.990% due 5/20/36 (a) BCAP LLC Trust, 2.651% due 10/25/36 (a) Bear Stearns Alt-A Trust, 2.811% due 9/25/34 (a) Bear Stearns ARM Trust: 4.265% due 1/25/35 (a) 4.702% due 1/25/35 (a) Bear Stearns Second Lien Trust, 2.681% due 12/25/36 (a)(c) Bear Stearns Structured Products Inc.: 3.061% due 9/25/37 (a)(c)(d) 2.810% due 12/31/37 (a)(c)(d) Chevy Chase Mortgage Funding Corp., 2.741% due 1/25/35 (a)(c) Commercial Mortgage Lease-Backed Certificates, 6.746% due 6/20/31 (c) Countrywide Alternative Loan Trust: 2.701% due 6/25/35 (a) 2.688% due 7/20/35 (a) 2.688% due 5/20/46 (a) 2.651% due 9/25/46 (a) 2.591% due 3/25/47 (a) Countrywide Home Loans: 2.861% due 9/25/35 (a)(c) 2.711% due 3/25/36 (a) Mortgage Pass-Through Trust, 2.761% due 5/25/35 (a) Credit Suisse First Boston Mortgage Securities Corp., 3.111% due 11/25/31 (a) Credit Suisse Mortgage Capital Certificates: 5.658% due 3/15/39 (a) 5.467% due 9/15/39 Deutsche Mortgage Securities Inc., 5.088% due 6/26/35 (a)(c) Downey Savings & Loan Association Mortgage Loan Trust: 2.758% due 8/19/45 (a)(d) 4.211% due 3/19/47 (a) GSMPS Mortgage Loan Trust: 2.811% due 3/25/35 (a)(c) 2.811% due 9/25/35 (a)(c) GSR Mortgage Loan Trust: 6.689% due 12/25/34 (a) 2.901% due 5/25/35 (a) Harborview Mortgage Loan Trust: 2.658% due 5/19/47 (a) 2.678% due 7/19/47 (a) 3.461% due 11/25/47 (a) IMPAC Secured Assets Corp., 2.781% due 3/25/36 (a) Indymac INDA Mortgage Loan Trust, 6.255% due 11/25/37 (a) Indymac Index Mortgage Loan Trust: 2.761% due 7/25/35 (a) 2.661% due 6/25/47 (a) La Hipotecaria SA, 5.500% due 12/23/36 (a)(c)(d) Lehman XS Trust: 2.761% due 11/25/35 (a) 2.721% due 2/25/46 (a) 2.681% due 4/25/46 (a) See Notes to Schedule of Investments. 4 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Face Amount Security Value Luminent Mortgage Trust: $ 82,185 2.631% due 12/25/36 (a) $ 2.651% due 5/25/46 (a) MASTR ARM Trust: 4.190% due 5/25/34 (a) 4.988% due 9/25/35 (a) 5.649% due 11/25/35 (a)(c) 2.661% due 5/25/47 (a) 2.761% due 5/25/47 (a) Merrill Lynch Mortgage Investors Trust, 5.844% due 3/25/36 (a) Morgan Stanley Mortgage Loan Trust, 2.681% due 2/25/47 (a) Provident Funding Mortgage Loan Trust, 5.737% due 5/25/35 (a) Residential Accredit Loans Inc.: 2.711% due 2/25/36 (a) 6.000% due 8/25/36 2.821% due 1/25/37 (a) 2.611% due 2/25/37 (a) Structured Adjustable Rate Mortgage Loan Trust, 2.781% due 10/25/35 (a) Structured Asset Mortgage Investments Inc.: 2.691% due 2/25/36 (a) 2.671% due 4/25/36 (a) 2.671% due 8/25/36 (a) 2.661% due 9/25/37 (a) Thornburg Mortgage Securities Trust: 6.214% due 9/25/37 (a) 6.216% due 9/25/37 (a) 2.721% due 10/25/45 (a) 2.566% due 5/25/46 (a) 2.571% due 6/25/46 (a) 2.631% due 11/25/46 (a) WaMu Mortgage Pass-Through Certificates: 5.953% due 8/25/36 (a) 2.781% due 1/25/45 (a) 2.731% due 7/25/45 (a) 4.361% due 1/25/46 (a) 4.251% due 9/25/46 (a) 4.041% due 6/25/47 (a) Washington Mutual Inc.: 2.861% due 1/25/45 (a) 2.781% due 7/25/45 (a) 2.731% due 12/25/45 (a) 2.751% due 12/25/45 (a) Zuni Mortgage Loan Trust, 2.591% due 8/25/36 (a) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost  $42,504,745) CORPORATE BONDS & NOTES  0.3% FINANCIALS  0.2% Thrifts & Mortgage Finance  0.2% Countrywide Financial Corp., 3.022% due 3/24/09 (a) INDUSTRIALS  0.1% Airlines  0.1% Delta Air Lines Inc., Pass-Through Certificates, 6.619% due 3/18/11 TOTAL CORPORATE BONDS & NOTES (Cost  $272,551) See Notes to Schedule of Investments. 5 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Face Amount Security Value U.S. GOVERNMENT & AGENCY OBLIGATION  2.6% FHLMC  2.6 % $ 3,000,000 Federal Home Loan Mortgage Corp. (FHLMC), Medium-Term Notes, 5.000% due 12/14/18 (Cost  $2,947,967) $ 2,705,115 Shares PREFERRED STOCKS  0.7% FINANCIALS  0.7% Thrifts & Mortgage Finance  0.7% Federal Home Loan Mortgage Corp. (FHLMC), 8.375% (a) Federal National Mortgage Association (FNMA), 8.250% TOTAL PREFERRED STOCKS (Cost  $1,103,750) Contracts PURCHASED OPTIONS  0.0% U.S. Treasury Notes 5 Year Futures, Put @ $110.5, expires 8/22/08 U.S. Treasury Notes 10 Year Futures, Call @ $124.00, expires 8/22/08 TOTAL PURCHASED OPTIONS (Cost  $16,666) TOTAL INVESTMENTS BEFORE SHORT-TERM INVESTMENTS (Cost  $143,553,544) Face Amount SHORT-TERM INVESTMENTS  5.1% U.S. Government Agency  1.2% $ 1,209,000 Federal National Mortgage Association (FNMA), Discount Notes, 1.262%- 2.088% due 12/15/08 (e)(f) (Cost  $1,200,960) 1,197,696 Repurchase Agreement  3.9% Morgan Stanley repurchase agreement dated 7/31/08, 2.100% due 8/1/08; Proceeds at maturity  $4,000,233; (Fully collateralized by U.S. government agency obligation, 5.750% due 6/30/25; Market value  $4,080,000) (Cost  $4,000,000) TOTAL SHORT-TERM INVESTMENTS (Cost  $5,200,960) TOTAL INVESTMENTS  133.9% (Cost  $148,754,504#) Liabilities in Excess of Other Assets  (33.9)% ) TOTAL NET ASSETS  100.0% $ (a) Variable rate security. Interest rate disclosed is that which is in effect at July 31, 2008. (b) This security is traded on a to-be-announced (“TBA”) basis (See Note 1). (c) Security is exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions that are exempt from registration, normally to qualified institutional buyers. This security has been deemed liquid pursuant to guidelines approved by the Board of Trustees, unless otherwise noted. (d) Security is valued in good faith at fair value by or under the direction of the Board of Trustees (See Note 1). (e) Rate shown represents yield-to-maturity. (f) All or a portion of this security is held at the broker as collateral for open futures contracts. # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: ARM - Adjustable Rate Mortgage CMT - Constant Maturity Treasury HELOC - Home Equity Line of Credit IO - Interest Only MASTR - Mortgage Asset Securitization Transactions Inc. STRIPS - Separate Trading of Registered Interest and Principal Securities See Notes to Schedule of Investments. 6 SMASh Series M Portfolio Schedule of Investments (unaudited) (continued) July 31, 2008 Schedule of Written Options Expiration Strike Contracts Security Date Price Value 10 Eurodollar Futures, Put 9/15/08 $ $ 50 Eurodollar Futures, Put 9/15/08 85 Eurodollar Futures, Put 9/15/08 20 U.S. Treasury Bonds Futures, Call 8/22/08 10 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 10 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 60 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 40 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 35 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 40 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 25 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 U.S. Treasury Notes 10 Year Futures, Call 8/22/08 20 U.S. Treasury Notes 10 Year Futures, Call 11/21/08 31 U.S. Treasury Notes 10 Year Futures, Call 11/21/08 30 U.S. Treasury Notes 10 Year Futures, Put 8/22/08 20 U.S. Treasury Notes 10 Year Futures, Put 8/22/08 40 U.S. Treasury Notes 10 Year Futures, Put 11/21/08 Total Written Options (Premiums Received  $452,957) $ See Notes to Schedule of Investments. 7 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies SMASh Series M Portfolio (the “Portfolio”) is a separate diversified investment series of Master Portfolio Trust (the “Trust”). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Declaration of Trust permits the Trustees to issue beneficial interests in the Portfolio. The following are significant accounting policies consistently followed by the Portfolio and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Investment Valuation. Debt securities are valued at the mean between the last quoted bid and asked prices provided by an independent pricing service that are based on transactions in debt obligations, quotations from bond dealers, market transactions in comparable securities and various other relationships between securities. Equity securities for which market quotations are available are valued at the last reported sales price or official closing price on the primary market or exchange on which they trade. When prices are not readily available, or are determined not to reflect fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the Portfolio calculates its net asset value, the Portfolio may value these securities at fair value as determined in accordance with the procedures approved by the Portfolios Board of Trustees. Short-term obligations with maturities of 60 days or less are valued at amortized cost, which approximates fair value. (b) Repurchase Agreements. When entering into repurchase agreements, it is the Portfolio's policy that its custodian or a third party custodian take possession of the underlying collateral securities, the market value of which, at all times, at least equals the principal amount of the repurchase transaction, including accrued interest. To the extent that any repurchase transaction exceeds one business day, the value of the collateral is marked-to-market to ensure the adequacy of the collateral. If the seller defaults, and the market value of the collateral declines or if bankruptcy proceedings are commenced with respect to the seller of the security, realization of the collateral by the Portfolio may be delayed or limited. (c) Financial Futures Contracts. The Portfolio may enter into financial futures contracts typically as a substitution for buying or selling securities and as a cash flow management technique. Upon entering into a financial futures contract, the Portfolio is required to deposit cash or securities as initial margin, equal in value to a certain percentage of the contract amount (initial margin deposit). Additional securities are also segregated up to the current market value of the financial futures contracts. Subsequent payments, known as “variation margin,” are made or received by the Portfolio each day, depending on the daily fluctuations in the value of the underlying financial instruments. For foreign currency denominated futures contracts, variation margins are not settled daily. The Portfolio recognizes an unrealized gain or loss equal to the fluctuation in the value. When the financial futures contracts are closed, a realized gain or loss is recognized equal to the difference between the proceeds from (or cost of) the closing transactions and the Portfolios basis in the contracts. The risks associated with entering into financial futures contracts include the possibility that a change in the value of the contract may not correlate with the changes in the value of the underlying financial instruments.
